659 F.3d 358 (2011)
Jane DOE, A Minor, By and Through Her Next Friends, Daniel MAGEE and Geneva Magee; Daniel Magee, Individually and on Behalf of Jane Doe; Geneva Magee, Individually and on Behalf of Jane Doe, A Minor, Plaintiffs-Appellants,
v.
COVINGTON COUNTY SCHOOL DISTRICT, By and Through its BOARD OF EDUCATION and its President, Andrew Keys and its Superintendent *359 of Education, I.S. Sanford, Jr.; Covington County Superintendent of Education, I.S. Sanford, Officially and in His Individual Capacity; Covington County Board of Education, By and Through its President, Andrew Keys; Andrew Keys, Officially and in His Individual Capacity; Tommy Keyes; Other Unknown John Doe and Jane Doe Education Defendants A-Z, In Their Official and Individual Capacities, Defendants-Appellees.
No. 09-60406.
United States Court of Appeals, Fifth Circuit.
September 26, 2011.
Christopher Eugene Fitzgerald (argued), Hendren, Hollingsworth & Fitzgerald, Benjamin Geoffrey Harrison, B. Geoffrey Harrison, P.A., Ocean Springs, MS, for Plaintiffs-Appellants.
Rick D. Norton, Joseph A. O'Connell, III (argued), William A. Whitehead, Bryan Nelson, P.A., Hattiesburg, MS, for Defendants-Appellees.
ON PETITION FOR REHEARING EN BANC
(Opinion Aug. 5, 2011, 5th Cir., 2011, ___ F.3d ___)
(Revised Opinion Aug. 11, 2011, 5th Cir., 2011, ___ F.3d ___)
(Revised Opinion Aug. 23, 2011, 5th Cir., 2011, ___ F.3d ___)
(Revised Opinion Aug. 29, 2011, 5th Cir., 2011, ___ F.3d ___)
Before JONES, Chief Judge, and KING, JOLLY, DAVIS, SMITH, GARZA, BENAVIDES, STEWART, DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES and GRAVES, Circuit Judges.
PER CURIAM:
A member of the court having requested a poll on the petition for rehearing en banc, and a majority of the circuit judges in regular active service and not disqualified having voted in favor,
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.